Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Parker D. McCrary on 08/04/21.
The application has been amended as follows: 
Claim 1 has been rewritten as below:

1) 	1. (Currently Amended) A dentifrice composition comprising:
(a) tin;
(b) from about 5 % to about 50%, by weight of the oral care composition, of
polyol comprising five or more carbon atoms; and
(c) from about 10% to about 45%, by weight of the oral care composition, of
water, wherein the oral care composition has a pH of from 8 to about 10 and wherein the dentifrice composition is shelf stable at 25ºC with no formation of Sn(OH)2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record by Vemishetti et al. does not teach the claimed high pH and high water comprising oral care composition. Vemishetti et al. provides low water dentifrice compositions that have a total water content of less than about 1 % by weight, for example, 0% water (no added water) whereas the claimed invention comprises from about 10% to about 45% water. Instant specification demonstrates unexpected stability of the claimed dentifrice compositions comprising a tin ion source and a polyol with five or more carbon atoms at a pH of 8 with high water, with no formation of Sn(OH)2. Unexpected results are demonstrated in the Specification regarding stability of stannous ions at high pH, specifically at TABLE 2. Obviousness-type double patenting rejections have been withdrawn in view of the unexpected results discussed above. The claimed invention is therefore novel and distinguished from prior art of record.
Claims 1 and 3-18 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612